PER CURIAM.
Appellant, a sub-subcontractor on a construction project, brought this action for a *243money judgment against his subcontractor, and the surety on the subcontractor’s performance bond. The surety filed a motion to dismiss the amended complaint for its failure to state a cause of action. The court endorsed upon the face of the motion to dismiss the words, “Motion Granted” signing and dating the same. This is the order from which plaintiff-appellant brings the appeal.
We are unable to consider the merits of the question presented. The “order” from which the appeal has been taken is one which at best merely granted the motion to dismiss and is not one which has the requisite finality to sustain a full appeal under Rule 3.2, F.A.R., 32 F.S.A., Shotkin v. Deehl, Fla.App.1963, 148 So.2d 538; Baker v. Colley, Fla.App.1958, 104 So.2d 473, nor is the order of such a nature that we could treat the present appeal as an interlocutory appeal under Rule 4.2, F.A.R. as we did in Pompano Paint Co. v. Pompano Beach Bank & Trust Co., Fla.App.1968, 208 So.2d 152.
Appeal dismissed.
REED, C. J., and CROSS and OWEN, JJ., concur.